Citation Nr: 0736746	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  04-32 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
claimed as ventricular septal defect.

2.  Entitlement to service connection for a skin disorder, 
claims as acne keloidalis nuchae.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1984 to 
October 1986.  He indicated that he also served in the 
Reserves from April 1987 to December 1999, but this service 
has not been verified.  

This matter is on appeal from the New Orleans, Louisiana, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's service medical records are not available.

2.  A heart disorder and a skin disorder were not diagnosed 
until 2002.  

3.  A heart disorder and a skin disorder are unrelated to 
active duty service.  


CONCLUSIONS OF LAW

1.  A heart disorder, claimed as ventricular septal defect, 
was not incurred in or aggravated by active duty service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.307, 
3.309 (2007).

2.  A skin disorder, claimed as acne keloidalis nuchae, was 
not incurred in or aggravated by active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to service connection for a 
heart condition and for a skin disorder.  He maintains that 
he underwent a work-up for a heart murmur in service and also 
developed a skin condition, which have both continued.

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  To establish service connection, there 
must be: 1) a medical diagnosis of a current disability; 2) 
medical or, in certain cases, lay evidence of in-service 
occurrence of a disease or injury; and 3) medical evidence of 
a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Disorders diagnosed after discharge may still be 
service connected if all evidence, including that pertinent 
to service, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).  

In addition, where a veteran served ninety days or more 
during a period of war and certain chronic diseases, notably 
including a variety of heart conditions, become manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In claims for benefits, VA shall consider all information and 
lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) (holding that a claimant 
need only demonstrate that there is an "approximate balance 
of positive and negative evidence" in order to prevail). 

The veteran's service medical records are not available.  The 
RO has made multiple attempts to obtain the records without 
success.  The veteran was asked to provide any records in his 
possession but indicated that he does not have any records.  
Where service medical records are absent or missing, there is 
a heightened duty of the Board to consider the applicability 
of the benefit of the doubt, to assist the claimant in 
developing the claim, and to explain its decision.  

The first question for consideration when evaluating a 
service connection claim is whether competent evidence 
demonstrates a current disability.  The Board notes that the 
veteran has a current diagnosis of ventral septal defect and 
acne keloidalis.  

Specifically, treatment records reflect diagnoses of mild 
cardiomegaly and pulmonary vascularity in September 2002 and 
atypical chest pain with sudden onset of tachycardia with 
palpitations in October of the same year.  The examiner noted 
that the veteran had a "very, very small ventricular septal 
defect in what appears to be the membranous part of the 
septum."  The initial October diagnosis of sudden onset of 
tachycardia was later determined to be resolved and only a 
diagnosis of the veteran as having a "ventral septal 
defect" remained.

Moreover, a skin condition was diagnosed as acne keloidalis 
nuchae in June 2002.  The skin condition was further noted to 
be acne keloidalis in the neck with mild infection in 
September 2002.  Therefore, the evidence of record reflects 
current diagnoses of the claims on appeal.  

Regarding the second element of a service connection claim, 
that of in-service incurrence, the Board acknowledges that 
the veteran's service medical records are unavailable.  
However, the multi-year gap between service separation (1986) 
and initial diagnoses related to heart disease or a skin 
disorder (2002), in the absence of confirmatory evidence 
showing continuity of such symptoms, does not support the 
veteran's assertions that he has experienced the disorders 
since active duty.  

As such, the probative evidence is against the claims based 
on continuity of symptomatology.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence 
of medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

Next, no competent evidence of record establishes a 
relationship between the veteran's heart disorder or skin 
disorder to active service.  Specifically, while the veteran 
has related that he was worked-up for a murmur in service, no 
treating physician has established or suggested a medical 
nexus between his current diagnosis and in-service 
evaluation.  Similarly, there is no medical nexus between the 
current skin disorder and active duty.  Without any such 
evidence linking the veteran's claims to active military 
service, the appeals must be denied.  

In making the above determination, the Board has considered 
the veteran's statements asserting a relationship between his 
diagnoses and early manifestations of such disabilities in 
active duty service.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, he is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

In sum, the evidence does not reflect diagnoses of the 
claimed disorders until 2002, some 16 years after discharge.  
Further, while service medical records are not available, 
post-service evidence does not support a finding of 
continuity since discharge.  Finally, the competent evidence 
does not establish a nexus between current complaints and 
active duty.  In light of the above, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claims and the doctrine of reasonable doubt does not apply.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 ; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in September 2001 addressing the 
issue of entitlement to service connection for acne 
keloidalis and a January 2002 letter addressing both issues 
now before the Board.  These letters fully addressed all four 
notice elements and were sent prior to the initial RO 
decision regarding those issues.  The letters informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  

The appellant was subsequently asked to submit evidence 
and/or information in his possession to the RO.  Further, 
post-adjudication notification was provided by way of the 
July 2004 statement of the case for both issues now before 
the Board and numerous letters (further discussed below in 
the duty to assist section) addressing the specific need for 
the veteran to submit any service medical records in the 
veteran's possession.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the claimant was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  Therefore, adequate 
notice was provided to the appellant prior to the transfer 
and certification of the veteran's case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).

Next, VA has a duty to assist the veteran in the development 
of the claims.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, no examination is required as there is no 
medical evidence even remotely suggesting a relation between 
either diagnosis and the veteran's active duty service.  
Specifically, the Board has reviewed VA treatment records and 
private medical records; however, none of the treating 
physicians indicated that the currently-diagnosed disorders 
are related to active duty.  

While the veteran's service medical records are not in the 
claims file, all appropriate attempts to obtain the records 
have been made by VA.  Attempts were made to obtain his 
service medical records from his first period of service and 
repeatedly the requests were returned with notations of no 
records found.  Attempts were also made to obtain the 
veteran's service medical records from his Reserves service 
period and these requests were similarly met with reports of 
no records available. 

The veteran was made aware of the lack of service medical 
records in his claims file via letters from the RO 
documenting the attempts made to obtain the records and the 
failure to obtain any records in addition to asking the 
veteran to submit any records in his possession to which he 
replied that he had none.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  


ORDER

Service connection for a heart disorder, claimed as 
ventricular septal defect, is denied.

Service connection for a skin disorder, claimed as acne 
keloidalis nuchae, is denied.


____________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


